Citation Nr: 1325474	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  08-30 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for costochondritis. 

3.  Entitlement to service connection for an acquired psychiatric disorder claimed as an unspecified eating disorder and/or an anxiety disorder. 


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to December 2004.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Philadelphia, Pennsylvania.  

The Veteran was scheduled to appear before a Veterans Law Judge at a hearing in February 2010; however, she did not report for the hearing and no good cause has been offered.  Therefore, the Board deems her request for a Travel Board hearing as withdrawn.  38 C.F.R. § 20.702 (2012).

The case was previously remanded by the Board in January 2011 and December 2012 for further evidentiary and procedural development.  The subsequent actions of the RO and VA Appeals Management Center (AMC) will be further discussed below.  The Veteran's claims have been returned to the Board.  

Representation

The Board observes that the AMC sent notification of the Board's March 2012 remand and a copy of a March 2013 supplemental statement of the case to the American Legion as well as the Veteran.  In March 2013, this accredited representative filed with a the Board a waiver of the 30-day waiting period subsequent to the March 2013 supplemental statement of the case.  However, there is no form associated with the record before the Board appointing the American Legion as the Veteran's representative.  The Board also received a VA form 646 from the Virginia Department of Veteran Services in this appeal, but there is also no records of an appointment for this representative.  In June 2013, the Board sent the Veteran a letter seeking to clarify representation and asking her to appoint a new representative if she desired one.  No response was received and no representative has been appointed.  As stated in the June 2013 letter, in the absence of a response, the Board will assume the Veteran wants to represent herself.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In January 2011, the Board remanded the Veteran's claims currently on appeal in order to obtain updated post-service treatment records and to provide the Veteran with VA examinations and obtain etiological opinions regarding her claims.  

Subsequently, updated VA treatment records were associated with the record, and the Veteran was scheduled for VA examinations in March 2011.  However, while a report from the VAMC indicated the examinations were cancelled because the Veteran withdrew her claims, there was no written communication from the Veteran that this was her intent.  The Board sent a letter to the Veteran in September 2012 attempting to clarify whether she wanted to withdraw her appeal, but the Veteran has not responded.  

In light of above, the Board remanded the Veteran's claims again in December 2012, directing that updated VA treatment records should be associated with the record and that the Veteran be provided with appropriate VA examinations to determine the nature and etiologies of her current disorders.  In December 2012, the AMC obtained updated VA treatment records which were associated with the record.  Later that month, the AMC requested that VA examinations be scheduled for the Veteran in connection with her claims.  A January 2013 notation reflects that the Veteran did not report for the January 2013 VA examinations.  The Veteran's claims were readjudicated by the AMC in a March 2013 supplemental statement of the case and were returned to the Board.  

Electronic records reflect that, after the Veteran did not report for the January 2013 VA examinations which were scheduled in connection with the claims on appeal, she presented for fee-based examinations provided through QTC services in February 2013 and March 2013 concerning her eyes, her knees and a respiratory disorder.  Although the record before the Board is devoid of any evidence that the Veteran filed additional claims for VA compensation, the completion of the February 2013 and March 2013 QTC examinations is indicative of such, and thus, it is reasonable to deduce that there are documents in VA's possession which may be pertinent to the Veteran's on appeal herein.  
In light of above, there is an indication of outstanding documents in VA's possession which may be pertinent to the Veteran's claims on appeal, and the duty to assist obligates VA to obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998).  

Because these claims must be remanded for other matters, the Board concludes that the Veteran should, once again, be provided appropriate VA examinations to determine the nature and etiologies of her alleged sinusitis, costochondritis and psychiatric disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record updated VA treatment records from the VA Medical Center in Hampton, Virginia, dated from December 13, 2012 to the present.  All records and/or responses received should be associated with the claims file.

2.  Obtain and associated with the record all documents relating to any new claim filed for VA compensation by the Veteran, to include all documents contained in any existent temporary file at the RO.  

3.  Schedule the Veteran for an examination to determine the nature and etiology of any acquired psychiatric disorder to include an eating disorder and an anxiety disorder.  The claims file should be made available to the examiner in conjunction with the examination and all necessary testing should be conducted.  If any psychiatric disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that an acquired psychiatric disorder began in service or is otherwise related to service.  A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran for an examination to determine the nature and etiology of any sinusitis or other sinus disability.  The claims file should be made available to the examiner in conjunction with the examination and all necessary testing should be conducted.  If sinusitis or other sinus disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the sinusitis or other sinus disability began in service or is otherwise related to service.  A complete rationale must be provided for any opinion offered.

5.  Schedule the Veteran for an examination to determine the nature and etiology of any costochondritis.  The claims file should be made available to the examiner in conjunction with the examination and all necessary testing should be conducted.  If costochondritis is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that costochondritis began in service or is otherwise related to service.  A complete rationale must be provided for any opinion offered.

6.  Notify the Veteran that she must report for any scheduled examination and cooperate in the development of her claims.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2012).
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues on appeal must be readjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the furnish the Veteran and, if any, her representative, an appropriate supplemental statement of the case, and afford her/them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


